DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments in combination with amendments, see claims and remarks, filed 09/16/2022, with respect to the rejection(s) of claim(s) 1-5, 9, 11, 12 and 16 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of U.S. Patent Publication Number 20010037070 granted to Cranley et al. (previously presented) in view of U.S. Patent Publication Number 20050081601 granted to Lawson (previously presented) in yet further view of US Pat Pub No. 20110270053 issued to Utley et al. The dependent claims 7, 10 and 13 are rejected for the same reasons cited above in further combination with references previously presented. See details below.
It is noted that claim 1 has been amended to require “providing an intervention which is customized to the individual based on the one or more trends and lifestyle events”. Although this is similar to the limitation of claim 14, it includes the additional limitation of requiring the intervention to be “customized to the individual” which claim 14 of the claim set filed 10/05/2021 did not require. The additional limitation required further searching and consideration. Claim 16 is similarly amended. 
The Applicant’s option to consider filing of a Terminal Disclaimer upon an indication of allowability of claims is acknowledged. In order to improve clarity, the double patenting rejection will repeated at the end of this office action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 depends from claim 14 which has been cancelled. It is unclear and indefinite whether claim 15 is intended to depend from claim 1 or another.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 9-12, 15 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication Number 20010037070 granted to Cranley et al. (hereinafter “Cranley” – previously presented) in view of U.S. Patent Publication Number 20050081601 granted to Lawson (previously presented) in yet further view of US Pat Pub No. 20110270053 issued to Utley et al. (hereinafter “Utley”).
Regarding claim 1, Cranley discloses a method of quantifying an individual's smoking behavior (Claim 23; method for using the apparatus of medical breath component analyzer), the method comprising: obtaining a plurality of samples of exhaled air received via a detector from the individual over a period of time (Claims 24-25 “taking a breath sample from a patient…taking a second sample breath sample from the patient…storing a plurality of representations of breath content signals acquired at a plurality of times”) in which a collection time is associated with each sample of exhaled air (Claims 24-25 “associating a time from a clock with said breath component signals”, para 0006, 0020), quantifying an additive exposure via a processor in communication with the detector from each of the samples of exhaled air over the period of time (claims 27 and 28, “analyzing breath component”) and assigning a level to an interval of time within the period of time based on quantifying the additive exposure (claim 29, para 0020, determining a particular change in breath); receiving an input data from the individual and recording a time of the input data, wherein the input data comprises information about lifestyle events of the individual (Para. 0037 “data might include diet information, state of health, amount and duration of recent exercise…”; it is noted that the input data from the individual has not been linked with additive exposure as quantified above. There a correlation has not been established between these data and the method does not require graphing, displaying or modifying data based on the input data); displaying the [data] based on the plurality of samples over at least a portion of the interval of time (para 0020, fig. 1); and identifying one or more trends based on the [exhaled carbon monoxide] level (para 0020 “data from a particular patient is stored so that multiple samples over an extended period of time may be taken. This permits a baseline to be established for a particular patient, and trend analysis can be performed on the resulting data”).
Cranley discloses a device that resembles a computer as shown in figure 1, however, Cranley fails to explicitly disclose wherein the detector is configured to be portable so as to be carried by the individual; determining and display level of exhaled carbon monoxide of the sample.
Lawson teaches a device that is portable and is configured to be carried by the individual (para 0034 “portable apparatus is hand holdable”, para 0009). The device allows for capturing a plurality of samples of exhaled air received (para 0004, person breathing into apparatus 2) and to detect an additive exposure of exhaled carbon monoxide via a processor (e.g. para 0023-0029). This allows for providing a portable device which is used for giving the result of the measured carbon monoxide on the person's breath (para 0023 and 0031). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Cranley with the teachings of Lawson to provide the predictable result of providing a portable device for giving the result of the measured carbon monoxide on the person's breath.
Cranley as modified by Lawson renders the limitation above obvious. Cranley teaches providing an input data which includes information about lifestyle events of the individual, and identifying trends (see rejection above). However, Cranley as modified by Lawson fail to disclose providing an intervention which is customized to the individual 
Utley teaches a device that detects substances from an oral cavity of an individual and indicates specific undesirable and/or unhealthy behaviors (abstract, paras 0005-0006, 0021) which includes monitoring the gas(es) inhaled or exhaled from the individual. The device is capable of detecting smoking behavior including smoking of tobacco via cigarettes, pipes, cigars, and water pipes and smoking of illegal products such as marijuana, cocaine, heroin, and others (para 0006). Utley teaches that it is known to provide a feedback mechanism to aid in the cessation of said behaviour (para 0021). The feedback can be tailored for each patient (para 0047, 0056-0057). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Cranley as modified by Lawson to provide a feedback that is tailored for each patient to provide the predictable result of aiding in the cessation of undesirable and/or unhealthy behaviors. 

Regarding claim 2, Cranley as modified by Lawson and Utley (hereinafter “modified Cranley”) renders the method of claim 1 obvious as recited hereinabove, Cranley teaches wherein obtaining the plurality of samples comprises sequentially obtaining the plurality of samples of exhaled air (Claim 23, para 0020).

Regarding claim 3, modified Cranley renders the method of claim 1 obvious as recited hereinabove, Cranley teaches wherein quantifying the additive exposure comprises correlating the exhaled [additive] level versus time over the interval of time (e.g. para 0020) to provide baseline and trend analysis, while Lawson discloses measuring carbon monoxide on a person’s breath (e.g. abstract, para 0009).

Regarding claim 4, modified Cranley renders the method of claim 1 obvious as recited hereinabove, Cranley teaches further comprising generating a signal to the individual to provide at least one sample of exhaled air (Claim 23, para 0023 “a sample would be received from the patient at step 56” and para 0027 “if necessary, an additional sample 94 requested of the patient before the test 86 is performed again”).

Regarding claim 5, modified Cranley renders the method of claim 1 obvious as recited hereinabove, Cranley teaches further comprising alerting the individual on a repeating basis to provide each of the plurality of samples over the period of time (Claim 23-24, para 0023 “a sample would be received from the patient at step 56” and para 0027 “if necessary, an additional sample 94 requested of the patient before the test 86 is performed again”).

Regarding claim 9, modified Cranley renders the method of claim 1 obvious as recited hereinabove, Cranley teaches further comprising temporally correlating the information about lifestyle events to the plurality of samples of exhaled air (e.g. Para. 0037 “data might include diet information, state of health, amount and duration of recent exercise…”; Claim has not established what the correlation is, therefore, the Examiner understands any connection between the two data to be the correlation).

Regarding claim 11, modified Cranley renders the method of claim 1 obvious as recited hereinabove, Lawson teaches where obtaining the plurality of samples further comprises using a portable sensor to obtain the samples of exhaled air (para 0031, 0034 “portable apparatus is hand holdable”, carbon monoxide sensor 12 of the apparatus) which allows for providing a portable device which is used for giving the result of the measured carbon monoxide on the person's breath (para 0023 and 0031). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Cranley with the teachings of Lawson to provide the predictable result of providing a portable device for giving the result of the measured carbon monoxide on the person's breath.

Regarding claim 12, modified Cranley renders the method of claim 1 obvious as recited hereinabove, Cranley teaches further comprising transmitting the carbon monoxide level to an electronic device (para 0006, “acquired  data can be reported … transmitted electronically to a physician or health care provider” para 0033).

Regarding claim 15, modified Cranley renders the method of claim 14 obvious as recited hereinabove, Utley further comprising tracking an effect of the intervention (para 0047 “the user will have constant feedback about the amount of smoking that they are engaging in and will be constantly reminded that they are “over their limit”. Such a constant reminder will allow the user to immediately modify their behavior so as to allow the sensors to return to the normal color.”; it is noted that the claim does not disclose what the effect of the intervention is and how it is tracked. Under broadest reasonable interpretation, constant monitoring along with constant feedback includes tracking the effect as recited above).

Regarding claim 16, Cranley discloses a method of quantifying an individual's smoking behavior (Claim 23; method for using the apparatus of medical breath component analyzer), the method comprising: obtaining a plurality of samples of exhaled air received via a detector from the individual over a period of time (Claims 24-25 “taking a breath sample from a patient…taking a second sample breath sample from the patient…storing a plurality of representations of breath content signals acquired at a plurality of times”) in which a collection time is associated with each sample of exhaled air (Claims 24-25 “associating a time from a clock with said breath component signals”, para 0006, 0020); quantifying an additive via a processor in communication with the detector from each of the samples of exhaled air over the period of time (claims 27 and 28, “analyzing breath component”)  and assigning an [exhaled carbon monoxide level] to an interval of time within the period of time based on quantifying the additive exposure (claim 29, para 0020, determining a particular change in breath); receiving an input data from the individual and recording a time of the input data, wherein the input data comprises information about lifestyle events of the individual (Para. 0037 “data might include diet information, state of health, amount and duration of recent exercise…”; it is noted that the input data from the individual has not been linked with additive exposure as quantified above. There a correlation has not been established between these data and the method does not require graphing, displaying or modifying data based on the input data); creating a correlation between the [exhaled carbon monoxide] level based on the plurality of samples and at least a portion of the interval of time (para 0020 “data from a particular patient is stored so that multiple samples over an extended period of time may be taken. This permits a baseline to be established for a particular patient, and trend analysis can be performed on the resulting data”); and identifying one or more trends based on the exhaled carbon monoxide level (para 0020 “data from a particular patient is stored so that multiple samples over an extended period of time may be taken. This permits a baseline to be established for a particular patient, and trend analysis can be performed on the resulting data”).
Cranley discloses a device that resembles a computer as shown in figure 1, however, Cranley fails to explicitly disclose wherein the detector is configured to be portable so as to be carried by the individual; determining and display level of exhaled carbon monoxide of the sample.
Lawson teaches a device that is portable and is configured to be carried by the individual (para 0034 “portable apparatus is hand holdable”, para 0009). The device allows for capturing a plurality of samples of exhaled air received (para 0004, person breathing into apparatus 2) and to detect an additive exposure of exhaled carbon monoxide via a processor (e.g. para 0023-0029). This allows for providing a portable device which is used for giving the result of the measured carbon monoxide on the person's breath (para 0023 and 0031). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Cranley with the teachings of Lawson to provide the predictable result of providing a portable device for giving the result of the measured carbon monoxide on the person's breath.
Cranley as modified by Lawson renders the limitation above obvious. Cranley teaches providing an input data which includes information about lifestyle events of the individual, and identifying trends (see rejection above). However, Cranley as modified by Lawson fail to disclose providing an intervention which is customized to the individual 
Utley teaches a device that detects substances from an oral cavity of an individual and indicates specific undesirable and/or unhealthy behaviors (abstract, paras 0005-0006, 0021) which includes monitoring the gas(es) inhaled or exhaled from the individual. The device is capable of detecting  smoking behavior including smoking of tobacco via cigarettes, pipes, cigars, and water pipes and smoking of illegal products such as marijuana, cocaine, heroin, and others (para 0006). Utley teaches that it is known to provide a feedback mechanism to aid in the cessation of said behaviour (para 0021). The feedback can be tailored for each patient (para 0047, 0056-0057). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Cranley as modified by Lawson to provide a feedback that is tailored for each patient to provide the predictable result of aiding in the cessation of undesirable and/or unhealthy behaviors. 

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over modified Cranley as applied to claims 1-5, 9-12, 15 and 16 above, and further in view of Non-Patent Literature titled “Expired air carbon monoxide accumulation and elimination as a function of number of cigarettes smoked” to Henningfield et al. (hereinafter “Henningfield” – as provided in previous office action).
Regarding claim 7, modified Cranley renders the method of claim 1 obvious as recited hereinabove, Cranley teaches performing a quantitative test on the breath samples (e.g. para 0023 “quantitative tests”) but fails to disclose providing at least a count of a number of cigarettes smoked by the individual. Henningfield teaches the input data comprises at least a count of a number of cigarettes smoked by the individual (e.g. pg. 265 “time spent smoking or number of puffs taken”). The data can be used to verify the data by using information by self-reporting. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the modified Cranley with the teachings of Henningfield to monitor the number of cigarettes smoked by the individual in order to verify the CO levels since the CO level and number of cigarettes smoked are directly correlated (Henningfield: Pg 265). 

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over modified Cranley as applied to claims 1-5, 9-12, 15 and 16 above, and further in view of US Pat Publication Number 20040210154 granted to Kline (hereinafter “Kline”).
Regarding claim 10, modified Cranley renders the method of claim 1 obvious as recited hereinabove, Lawson teaches wherein displaying the exhaled [[a]] carbon monoxide level further comprises annotating a plot of the carbon monoxide level (e.g. para 0037-0038) but fails to explicitly disclose annotating a plot of the carbon monoxide level. Kline teaches a similar device and method for ascertaining the functioning of the respiratory system and determining the cause of abnormal respiratory function which includes non-invasively capturing the exhaled air and to establish exhaled concentration of NO (carbon monoxide). Kline additionally teaches providing a plot of the carbon monoxide level as in paragraphs 0049, 0051, 0053 and 0064 as well as figure 4. This would allow the device to display the output as a function of time calculated by data processing unit to allow for a visual comparison (e.g. para 0049). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of modified Cranley with the teachings of Kline to provide a plot or a graph of the output carbon monoxide to display the output data as a function of time to provide the predictable result of allowing for a visual comparison. 

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over modified Cranley as applied to claims 1-5, 9-12, 15 and 16 above, and further in view of U.S. Patent Number 6,039,688 issued to Douglas et al. (hereinafter “Douglas”).
Regarding claim 13, modified Lawson renders the method of claim 1 obvious as recited hereinabove, Cranley teaches displaying the result of the exhaled carbon monoxide level (e.g. para 0009, 0023-0024) but fails to disclose obtaining a result of a behavioral questionnaire from the individual and displaying the result of the behavioral questionnaire.
Douglas teaches obtaining a result of a behavioral questionnaire from the individual and displaying the result of the behavioral (e.g. Col. 2, lines 48-67 “audio, video…allows user to input data relating to his or her adherence to the program’s parameters…that may include, diet, exercise, behavior modification program”). This would allow the predictable results of incorporating user’s behavior to determine compliance with the designated program. Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of modified Cranley with the teachings of Douglas to provide the predictable results of incorporating user’s behavior to determine compliance with the designated program (e.g. Col. 2, lines 48-67). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792